J-A16026-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.G., : IN THE SUPERIOR COURT OF
' PENNSYLVANIA
Appe||ee
v.
S.J.,
Appellant : No. 64 WDA 2016

Appeal from the Order of December 18, 2015,
in the Court of Common Pleas of A||egheny County,
Family Division, at No(s): FD 07-009307-004
BEFORE: SHOGAN, OLSON, and STRASSBURGER, JJ.*
DISSENTING MEMORANDUM BY STRASSBURGER, J.:
FILED: OCtOber 24, 2016
I agree with the learned Majority that Father's brief falls woefully short
of complying with the Pennsy|vania Rules of Appe||ate Procedure. I would
therefore dismiss the appeal.
In doing so, I would not reach the merits of Appellant's arguments or

whether they were waived by Appellant's failure to appear for trial. For this

reason, I dissent.

*Retired Senior Judge assigned to the Superior Court.